Citation Nr: 0840404	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. E.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1984 
to October 1985, from December 1990 to June 1991, including 
service in Southwest Asia, and from September 2002 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran now 
resides in the jurisdiction of the St. Petersburg, Florida 
VARO.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is in the record.  At the 
hearing, the veteran specified that his appeal was limited to 
the claim for service connection for PTSD.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of 
his experiences during his service in the Persian Gulf.    

Service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).  

In April 2004, the RO asked the veteran for details of his 
claimed stressors, so that the RO could seek verification.  
The veteran did not respond.  The Board must emphasize that 
developing evidence is not a one-way street.  The veteran 
must provide sufficient information as to his stressors so 
that the agency of original jurisdiction (AOJ) can 
corroborate the claimed stressors.  

During his personal appearance in March 2008, he testified 
about his experiences as a Combat Signaler and the death and 
destruction that he witnessed while he was there.    He also 
testified about being under small arms fire and missile 
attack, as well as seeing dead bodies.  However, in order to 
fulfill VA's duty to assist the veteran in the development of 
facts pertinent to his claim, the Board finds that an attempt 
should be made, through official channels, to verify the 
claimed stressors, or to afford the veteran another 
opportunity to provide additional details that could assist 
in the verification process.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

According to the medical evidence on file, the veteran was 
afforded a VA psychiatric examination in May 2004.  The Axis 
I diagnosis was adjustment disorder with mixed anxiety and 
depressed mood.  The physician noted that the veteran did not 
meet the DSM-IV criteria for a diagnosis of posttraumatic 
stress disorder at the time of the examination.  However, 
during his personal hearing the veteran provided medical 
records dated during 2007 reflecting a diagnosis of PTSD at 
various times.

Given the conflicting opinions of medical professionals as to 
whether the veteran currently has PTSD and the fact that the 
information pertaining to the stressors is somewhat limited, 
it would be appropriate to request from the veteran a more 
detail statement of stressors and to schedule him for a VA 
PTSD examination to determine whether he developed the 
claimed PTSD as a result of such stressors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should send the veteran 
another request for stressor 
information.  Any information received 
should be forwarded to the U. S. Army 
and Joint Services Records Research 
Center (JSRRC) with a request to verify 
the claimed stressors.  He should be 
advised of his obligation to cooperate 
in the development of his claim and 
that failure to do so could result in 
an adverse decision.

2.  If the claimed stressors are 
verified, the veteran should be 
scheduled for a VA PTSD examination.  
The claims folder should be made 
available to the examiner for review.  
Any tests of studies deemed necessary 
should be done.  
        
        a.  The examiner should express an 
opinion as to the veteran's current 
psychiatric diagnosis.  If there is 
none, the examiner should so state.  
        
        b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the current 
psychiatric diagnosis is related to 
stressors during the veteran's active 
service, or to his service-connected 
lumbar degenerative disk disease.  
        
        The term "at least as likely as 
not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, regardless of whether the 
veteran responds to the stressor 
information request or not, the RO should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



